DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements filed 03/20/2019, 05/15/2020, and 03/01/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 2, 7, 9, 20, and 21 are objected to because of the following informalities:  
Regarding claim 2 the additional recitation of the term “assigned” in line 3 of the claim appears to be a typographical error and should be deleted.  
Regarding claim 7, the limitation “wherein to provide the [...]” should be changed to –wherein to provision the—in order to provide language consistent with the step being referenced in claim 1. 

Regarding claim 20, the limitation “wherein to provide the [...]” should be changed to –wherein to provision the—in order to provide language consistent with the step being referenced in claim 1. 
Regarding claim 21, the limitation “such that” may be interpreted as NOT a positive recitation. Therefore, it is suggested to utilize a positive limitation (e.g. “wherein” etc. provided merely as an example). 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“analysis unit” in claim 8 and all dependents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Regarding the “analysis unit” the specification discloses “An analysis unit 6 is implemented on the processor 11 as a software component.” ([0139] of the pre-grant publication 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13 and 21-23 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to software per se. See MPEP § 2106.03, subsection I. Regarding claim 8, the “analysis unit” is described as a “software component” in [0039] of the pre-grant publication of the instant application. Regarding claim 9, the “neural network” is described as a part of the analysis unit in [0079] of the pre-grant publication of the instant application. Therefore, the neural network is described as a portion of a software component as well. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “radiology data sets” recited in line 8 renders the claim indefinite because it is unclear whether these data sets are the same or different as the radiology data sets recited in the preamble and/or the first and second radiology data set. For the present purposes of examination, they have been interpreted as being the same. Further clarification is required. 
Regarding claim 1 and analogous limitations of claim 8 and 9, the limitation “result data” in the last line of claim 1 (“result data” in claim 8 and “radiological result data” in claim 9) renders the claim indefinite because it is unclear whether this is the same or different from the “radiological result” recited in line 10 of claim 1. For the present purposes of examination, the limitations have been interpreted as being the same. Further clarification is required. 
Regarding claim 5, the limitation “a neural network” renders the claim indefinite because it is unclear whether this is the same or different neural network previously recited in claim 1. For the present purposes of examination, they have been interpreted as being the same. Further clarification is required.

Regarding claim 9, the limitation “radiological result data” recited in the last line of the claim renders the claim indefinite. It is unclear whether this is the same or different from the “radiological result” previously recited in line 4 of the claim. For the present purposes of examination, they have been interpreted as being the same. Further clarification is required.
Regarding claim 14, the limitation “a non-transitory computer program product [...]” renders the claim indefinite because the meaning of the “product” is unclear. For the present purposes of examination, the limitation has been interpreted as a non-transitory computer readable medium that stores a computer program. Further clarification is required. 
Regarding claim 21, the limitation “A neural network for the [...]” renders the claim indefinite because it is unclear whether or not this is the same or different neural network previously recited in claim 8. For the present purposes of examination, the limitations have been interpreted as being the same. Further clarification is required. 
Further regarding claim 21, the body of the claim describing the components of the neural network repeat a plurality of limitations (e.g. “an input layer”, “an output layer”, etc.) that were previously recited in claim 8. As stated, it is unclear whether they are the same or different limitation. For the present purposes of examination, they have been interpreted as being the same. Further clarification is required. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-12, 14-15, and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 10, the control device does not constitute a further limitation of the analysis unit of claim 8 but rather merely recites the analysis unit of claim 8.   
Regarding claim 11, the diagnostic workstation does not constitute a further limitation of the analysis unit of claim 8 but rather merely recites the analysis unit of claim 8.   
Regarding claim 12, the medical imaging system does not constitute a further limitation of the analysis unit of claim 8 but rather merely recites the analysis unit of claim 8 in combination with an additional component, i.e. x-ray system. 
Regarding claim 14, the non-transitory computer program product does not constitute a further limitation of the analysis method of claim 1 but rather merely recites the use of the analysis method of claim 1. 
Regarding claim 15, the non-transitory computer readable medium does not constitute a further limitation of . 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2015/0371378, December 24, 2015, applicant submitted prior art via the IDS, hereinafter “Schmidt”) in view of De Man et al. (US 2019/0328348, corresponding PCT filed January 5, 2017, hereinafter “De Man”).
Regarding claim 1, Schmidt discloses an analysis method for automatically determining radiological result data from radiology data sets (“A method of processing x-ray images comprises training an artificial neural network to process multi-spectral x-ray projections to determine composition information about an object in terms of equivalent thickness of at least one basis material. The method further comprises providing a multi-spectral x-ray projection of an object, wherein the multi-spectral x-ray projection of the object contains energy content information describing the energy content of the multi-spectral x-ray projection. The multi-spectral x-ray projection is then processed with the artificial neural network to determine composition information about the object, and then the composition information about the object is provided” Abstract), comprising: 
provisioning a first radiology data set at least based on X-ray data of a first X-ray energy spectrum (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]); 
provisioning at least one second radiology data set at least based on X-ray data of a second X-ray energy spectrum (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]); 
provisioning an analysis unit (“software 1202” [0036], Fig. 6 and corresponding description) including a neural network (“an artificial neural network (ANN) 7” [0017], Figs. 1-4, 6 and corresponding descriptions), designed to analyze radiology data sets (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5” [0017]) including an input layer (“the same may be true for multi-spectral x-ray projections 5 input into the trained ANN 7” [0023]) with a plurality of cells (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three  and an output layer (“The ANN 7 produces the composition information 9 pursuant to its training. The composition information 9 may be processed at step 11, for example, by a centralized processing unit or other computer processor connected directly or indirectly to the ANN 7. The composition information 9 may be processed to produce an object composition output 13” [0021]) representing a radiological result (“The object composition output 13 may be any output that provides information to a user regarding the material composition of an object. For example, the object composition output 13 may be a graph (such as FIG. 5) demonstrating the basis coefficients 49, or the equivalent thickness of each basis material. In another embodiment, the object composition output 13 may be a map or an image describing or depicting the material composition of an object in the form of x-ray projections. In still other embodiments, the object composition output 13 may be a written description of a material composition of the image object. In further embodiments, the object composition output 13 may be maps or images describing or depicting the material composition generated by a CT reconstruction algorithm.” [0022]); 
analyzing, via the neural network, the first radiology data set and the at least one second radiology data set (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5” [0017]), at least subsets of the first radiology data set and the at least one second radiology data set being assigned to different cells of the input layer for joint processing in the neural network (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three ; and 
acquiring result data on the output layer (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5 and produce composition information 9, i.e., information about the composition of the imaged object” [0017]).
Schmidt is silent on a number of intermediate layers.
However, De Man teaches, in the same field of endeavor, a neural network designed to analyze radiological data sets (“In one embodiment, a method for estimating missing data for use in a tomographic reconstruction is provided. In accordance with this method, a set of scan data is acquired or accessed. The set of scan data has one or more regions of incomplete or unsuitable data. The set of scan data is processed using one or more trained neural networks.” [0005]; also see [0003], [0049]) including a number of intermediate layers (“In this example, the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50.” [0036], also see Fig. 1, reproduced below, and corresponding description).

    PNG
    media_image1.png
    321
    443
    media_image1.png
    Greyscale

Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with a number of intermediate layers as taught by De Man in order to provide a deep learning model or network ([0036] of De Man).
 Although Schmidt discloses, as stated above, an input layer with a plurality of cells, in an alternative interpretation Schmidt could be considered silent on a plurality of cells.
However, De man further teaches, in the same field of endeavor, an input layer with a plurality of cells (“the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50. Each layer, in this example, is composed of a plurality of "neurons" 56. The number of neurons 56 may be constant between layers or, as depicted, may vary from layer to layer. Neurons 56 at each layer generate respective outputs that serve as inputs to the neurons 56 of the next hierarchical layer.” [0036], also see Fig. 1, reproduce above, and corresponding description).
a plurality of cells as also taught by De Man in order to provide a deep learning model or network ([0036] of De Man). 
Regarding claim 2, Schmidt further discloses wherein a number of the plurality of cells of the input layer are each assigned assigned precisely one pixel value or raw data value of the first radiology data set and the at least one second radiology data set (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two dimensional or three dimensional array of effective atomic numbers and effective density for all pixels in a two dimensional or three dimensional image.” [0020]).
Regarding claim 16, Schmidt further discloses wherein at least one of every single pixel value and every single raw data value of the first radiology data set and the at least one second radiology data set is assigned to a cell of the input layer (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two dimensional or three dimensional array of effective atomic numbers and effective density for all pixels in a two dimensional or three dimensional image.” [0020]).
Regarding claim 4, Schmidt modified by De Man discloses the limitations of claim 1 as stated above and De Man further teaches wherein the neural network comprises at least 2 intermediate layers (“multiple layers including hidden layers 58A, 58B, 58C and so forth” [0036], also see Fig. 1, reproduced above, and corresponding description).
Regarding claim 5, Schmidt modified by De Man discloses the limitations of claim 1 as stated above and De Man further teaches wherein, as a neural network, the analysis unit includes a convolutional network or a Long-Term Short-Term Memory Network (“For example, one or more layers may be represented by a convolutional neural network (CNN)” [0036]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein, as a neural network, the analysis unit includes a convolutional network or a Long-Term Short-Term Memory Network as also taught by De Man in order to provide a deep learning model or network ([0036] of De Man). 
Regarding claim 6, Schmidt further discloses wherein at least one of the first radiology data set and the at least one second radiology data set provided, is at least based on X-ray data of two different X-ray energy spectra (“One way to acquire multi-spectra data is to take a number of x-ray projections changing the x-ray tube voltage for each projection. This is implemented clinically in a method known as dual kV or dual energy. Another multi-spectral data acquisition method is to acquire data with different beam filtration to change the spectral content. Another multi-spectral data acquisition device is a photon-counting detector that sorts the photons by energy to give you different spectral measurements. Yet another way to acquire multi-spectral projections is using a "sandwich" detector that detects x-rays based on depth of interaction, which results in different detected energy spectra for each depth. Further, these and 
Regarding claim 7, Schmidt further discloses wherein to provide the first radiology data set and the at least one second radiology data set, a whole X-ray data set is divided, the whole X-ray data set being measured with a third X-ray energy spectrum which includes the first X-ray energy spectrum and the second X-ray energy spectrum (“Another multi-spectral data acquisition device is a photon-counting detector that sorts the photons by energy to give you different spectral measurements. Yet another way to acquire multi-spectral projections is using a "sandwich" detector that detects x-rays based on depth of interaction, which results in different detected energy spectra for each depth. Further, these and other data acquisition methods may be combined to get different spectra measurements.” [0027]).
Regarding claim 14, Schmidt further discloses a non-transitory computer program product storing a computer program, directly loadable into a storage device of a computer system or a control device of a medical imaging system, the computer program including program segments to execute the analysis method of claim 1 when the computer program is executed in the computer system or the control device (“The storage system 1204 can comprise any storage media readable by processing system 1206, and capable of storing software 1202 and/or other required data or information.” [0039]; “the storage media can be a non-transitory storage media” [0040]; Fig. 6 and corresponding description).
Regarding claim 15, Schmidt further discloses a non-transitory computer-readable medium storing program segments readable and executable by a computer unit, to execute the analysis method of claim 1 when the program segments are executed by the computer unit (“The storage system 1204 can comprise any storage media readable by processing system 
Regarding claim 20, Schmidt further discloses wherein to provide the first radiology data set and the at least one second radiology data set, a whole X-ray data set is divided, the whole X-ray data set being measured with a third X-ray energy spectrum which includes the first X-ray energy spectrum and the second X-ray energy spectrum by dividing raw data of a measurement with the third X-ray energy spectrum into different raw data sets and reconstructing different image data sets based on the different raw data sets (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]; “Another multi-spectral data acquisition device is a photon-counting detector that sorts the photons by energy to give you different spectral measurements. Yet another way to acquire multi-spectral projections is using a "sandwich" detector that detects x-rays based on depth of interaction, which results in different detected energy spectra for each depth. Further, these and other data acquisition methods may be combined to get different spectra measurements.” [0027]).
Regarding claim 8, Schmidt discloses an analysis unit (“software 1202” [0036], Fig. 6 and corresponding description) for automatically determining radiological result data from radiology data sets (“A method of processing x-ray images comprises training an artificial neural network to process multi-spectral x-ray projections to determine composition information about an object in terms of equivalent thickness of at least one basis material. The method further comprises providing a multi-spectral x-ray projection of an object, wherein the multi-spectral x-ray projection of the object contains energy content information describing the energy content of 
a data interface (“communication interface 1208” [0036], Fig. 6 and corresponding description) for detecting
               a first radiology data set at least based on X-ray data of a first X-ray energy spectrum (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]), and 
               at least one second radiology data set at least based on X-ray data of a second X-ray energy spectrum (“The multi-spectral x-ray projection 5 is a collection of x-ray data across one or more different energy spectra.” [0018]);
            a neural network (“an artificial neural network (ANN) 7” [0017], Figs. 1-4, 6 and corresponding descriptions) designed to analyze radiology data sets (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5” [0017]) comprising an input layer (“the same may be true for multi-spectral x-ray projections 5 input into the trained ANN 7” [0023]) with a plurality of cells (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two dimensional or three dimensional array of effective atomic numbers and effective density for all pixels in a two dimensional or three dimensional image.” [0020]) and an output layer (“The ANN 7 produces the composition information 9 pursuant to its training. The composition information 9 may be processed at step 11, for example, by a centralized processing unit or other computer processor  representing a radiological result (“The object composition output 13 may be any output that provides information to a user regarding the material composition of an object. For example, the object composition output 13 may be a graph (such as FIG. 5) demonstrating the basis coefficients 49, or the equivalent thickness of each basis material. In another embodiment, the object composition output 13 may be a map or an image describing or depicting the material composition of an object in the form of x-ray projections. In still other embodiments, the object composition output 13 may be a written description of a material composition of the image object. In further embodiments, the object composition output 13 may be maps or images describing or depicting the material composition generated by a CT reconstruction algorithm.” [0022]), wherein the analysis unit is designed to analyze the first radiology data set and the at least one second radiology data set via the neural network (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5” [0017]), wherein at least subsets of the first radiology data set and the second radiology data set are assigned different cells of the input layer for joint processing in the neural network (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two dimensional or three dimensional array of effective atomic numbers and effective density for all pixels in a two dimensional or three dimensional image.” [0020]), the analysis unit being designed to detect result data on the output layer (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray 
            Schmidt is silent on a number of intermediate layers.
            However, De Man teaches, in the same field of endeavor, a neural network designed to analyze radiological data sets (“In one embodiment, a method for estimating missing data for use in a tomographic reconstruction is provided. In accordance with this method, a set of scan data is acquired or accessed. The set of scan data has one or more regions of incomplete or unsuitable data. The set of scan data is processed using one or more trained neural networks.” [0005]; also see [0003], [0049]) including a number of intermediate layers (“In this example, the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50.” [0036], also see Fig. 1, reproduced below, and corresponding description).

    PNG
    media_image2.png
    288
    397
    media_image2.png
    Greyscale

            Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with a number of intermediate layers as taught by De Man in order to provide a deep learning model or network ([0036] of De Man).
               Although Schmidt discloses, as stated above, an input layer with a plurality of cells, in an alternative interpretation Schmidt could be considered silent on a plurality of cells.
               However, De man further teaches, in the same field of endeavor, an input layer with a plurality of cells (“the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50. Each layer, in this example, is composed of a plurality of "neurons" 56. The number of neurons 56 may be constant between layers or, as depicted, may vary from layer to layer. Neurons 56 at each layer generate respective outputs that serve as inputs to the neurons 56 of the next hierarchical layer.” [0036], also see Fig. 1, reproduce above, and corresponding description).
             Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with a plurality of cells as also taught by De Man in order to provide a deep learning model or network ([0036] of De Man). 
            Regarding claim 10, Schmidt further discloses a control device for controlling an X-ray system, comprising: the analysis unit of claim 8 (“computing system” in Fig. 6 and corresponding description).
          Regarding claim 22, Schmidt further discloses wherein the control device is for controlling a CT system (“The presently disclosed method and system can incorporate many x-ray based imaging technologies, such as projection imaging, tomosynthesis and computed tomography, to provide information about material composition and classification” [0026]).
Regarding claim 11, Schmidt further discloses a diagnostic workstation for coupling to an X-ray system, comprising: the analysis unit as claimed in claim 8 (computing system in Fig. 6 and corresponding description; also see “The presently disclosed method and system can incorporate many x-ray based imaging technologies, such as projection imaging, tomosynthesis and computed tomography, to provide information about material composition and classification” [0026]).
            Regarding claim 12, Schmidt further discloses a medical imaging system, comprising: an X-ray system; and the analysis unit of claim 8 (computing system in Fig. 6 and corresponding description; also see “The presently disclosed method and system can incorporate many x-ray based imaging technologies, such as projection imaging, tomosynthesis and computed tomography, to provide information about material composition and classification” [0026]).
            Regarding claim 13, Schmidt further discloses wherein the X-ray system includes an energy-resolving detector (“Another multi-spectral data acquisition device is a photon-counting detector that sorts the photons by energy to give you different spectral measurements” [0027]).
            Regarding claim 21, please see the rejection of claim 8 above.
            Regarding claim 9, Schmidt discloses a neural network (“an artificial neural network (ANN) 7” [0017], Figs. 1-4, 6 and corresponding descriptions), comprising: 
            an input layer (“the same may be true for multi-spectral x-ray projections 5 input into the trained ANN 7” [0023]) with a plurality of cells (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two  and an output layer (“The ANN 7 produces the composition information 9 pursuant to its training. The composition information 9 may be processed at step 11, for example, by a centralized processing unit or other computer processor connected directly or indirectly to the ANN 7. The composition information 9 may be processed to produce an object composition output 13” [0021]) representing a radiological result (“The object composition output 13 may be any output that provides information to a user regarding the material composition of an object. For example, the object composition output 13 may be a graph (such as FIG. 5) demonstrating the basis coefficients 49, or the equivalent thickness of each basis material. In another embodiment, the object composition output 13 may be a map or an image describing or depicting the material composition of an object in the form of x-ray projections. In still other embodiments, the object composition output 13 may be a written description of a material composition of the image object. In further embodiments, the object composition output 13 may be maps or images describing or depicting the material composition generated by a CT reconstruction algorithm.” [0022]), designed such that at least subsets of a first radiology data set at least based on X-ray data of a first X-ray energy spectrum and at least one second radiology data set at least based on X-ray data of a second X-ray energy spectrum are assigned different cells of the input layer for joint processing (“For example, basis coefficients 49 may be generated for each pixel in an image, which may be a two dimensional array of coefficients or a three dimensional array of coefficients that correspond to a two dimensional or three dimensional image, respectively. Likewise, the composition information 9 may comprise a two dimensional or three dimensional array of effective atomic numbers and effective density for all pixels in a two , and additionally designed to generate and make available radiological result data on the output layer (“an artificial neural network (ANN) 7 to process the multi-spectral x-ray projection 5 and produce composition information 9, i.e., information about the composition of the imaged object” [0017], Fig. 6 and corresponding description).
            Schmidt is silent on a number of intermediate layers.
            However, De Man teaches, in the same field of endeavor, a neural network designed to analyze radiological data sets (“In one embodiment, a method for estimating missing data for use in a tomographic reconstruction is provided. In accordance with this method, a set of scan data is acquired or accessed. The set of scan data has one or more regions of incomplete or unsuitable data. The set of scan data is processed using one or more trained neural networks.” [0005]; also see [0003], [0049]) including a number of intermediate layers (“In this example, the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50.” [0036], also see Fig. 1, reproduced below, and corresponding description).

    PNG
    media_image2.png
    288
    397
    media_image2.png
    Greyscale

            Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with a number of intermediate layers as taught by De Man in order to provide a deep learning model or network ([0036] of De Man).
            Although Schmidt discloses, as stated above, an input layer with a plurality of cells, in an alternative interpretation Schmidt could be considered silent on a plurality of cells.
However, De man further teaches, in the same field of endeavor, an input layer with a plurality of cells (“the network 50 is multi-layered, with input data 51 received or acquired by an input layer 52 and multiple layers including hidden layers 58A, 58B, 58C and so forth, and an output layer 60 and the training target 64 present in the network 50. Each layer, in this example, is composed of a plurality of "neurons" 56. The number of neurons 56 may be constant between layers or, as depicted, may vary from layer to layer. Neurons 56 at each layer generate respective outputs that serve as inputs to the neurons 56 of the next hierarchical layer.” [0036], also see Fig. 1, reproduce above, and corresponding description).
a plurality of cells as also taught by De Man in order to provide a deep learning model or network ([0036] of De Man). 

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of De Man as applied to claims 1-2 above and further in view of Georgescu et al. (US 2016/0174902, June 23, 2016, hereinafter “Georgescu”).
Regarding claim 3, Schmidt modified by De Man discloses the limitations of claim 2 as stated above but is silent on wherein the analyzing includes analyzing only part of the first radiology data set and the at least one second radiology data set and another part of the first radiology data set and the at least one second radiology data set is analyzed in at least one further analyzing step.
However, Georgescu teaches, in the same field of endeavor, wherein the analyzing includes analyzing only part of the first radiology data set and the at least one second radiology data set and another part of the first radiology data set and the at least one second radiology data set is analyzed in at least one further analyzing step (“The input to a neural network classifier is normally an image patch, which increases dramatically in size from 2D to 3D. For example, a patch of 32.times.32 pixels corresponds to an input of 1024 dimensions. However, a 32.times.32.times.32 3D patch contains 32,768 voxels. Such a big input feature vector creates several challenges. First, the computation time of a deep neural network is often too slow for a real clinical application. The most widely used and robust approach for object detection is the sliding-window based approach, in which the trained classifier is tested on 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the analyzing includes analyzing only part of the first radiology data set and the at least one second radiology data set and another part of the first radiology data set and the at least one second radiology data set is analyzed in at least one further analyzing step as taught by Georgescu in order to reduce computation time ([0115] of Georgescu).
Regarding claim 17, Schmidt modified by De Man discloses the limitations of claim 2 as stated above but is silent on wherein the analyzing includes analyzing only part of the first radiology data set and the at least one second radiology data set and another part of the first radiology data set and the at least one second radiology data set is analyzed in at least one further analyzing step.
However, Georgescu teaches, in the same field of endeavor, wherein the analyzing includes analyzing only part of the first radiology data set and the at least one second radiology data set and another part of the first radiology data set and the at least one second radiology data set is analyzed in at least one further analyzing step (“The input to a neural network classifier is normally an image patch, which increases dramatically in size from 2D to 3D. For example, a patch of 32.times.32 pixels corresponds to an input of 1024 dimensions. However, a 32.times.32.times.32 3D patch contains 32,768 voxels. Such a big input feature vector creates several challenges. First, the computation time of a deep neural network is often too slow for a real clinical application. The most widely used and robust approach for object detection is the sliding-window based approach, in which the trained classifier is tested on 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the analyzing includes analyzing only part of the first radiology data set and the at least one second radiology data set and another part of the first radiology data set and the at least one second radiology data set is analyzed in at least one further analyzing step as taught by Georgescu in order to reduce computation time ([0115] of Georgescu).

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of De Man as applied to claims 1 and 4 above and further in view of Xu et al. (US 2018/0061059, March 1, 2018, hereinafter “Xu”).
Regarding claim 18, Schmidt modified by De Man discloses the limitations of claim 4 as stated above. Although De Man suggests wherein the neural network comprises at least 5 intermediate layers (“multiple layers including hidden layers 58A, 58B, 58C and so forth” [0036]), Schmidt modified by De Man does not explicitly disclose wherein the neural network comprises at least 5 intermediate layers.
However, Xu teaches, in the same field of endeavor, wherein the neural network comprises at least 5 intermediate layers (“For example, some deep CNN models may include more than 20 to 30 layers, and other deep CNN models may even include more than a few hundred layers.” [0027]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the neural network comprises at least 5 intermediate layers as taught by Xu in order to increase the performance and learning capabilities of the neural network by increasing the number of layers ([0027] of Xu).
Regarding claim 19 Schmidt modified by De Man discloses the limitations of claim 4 as stated above. Although De Man suggests wherein the neural network comprises at least 20 intermediate layers (“multiple layers including hidden layers 58A, 58B, 58C and so forth” [0036]), Schmidt modified by De Man does not explicitly disclose wherein the neural network comprises at least 5 intermediate layers.
However, Xu teaches, in the same field of endeavor, wherein the neural network comprises at least 20 intermediate layers (“For example, some deep CNN models may include more than 20 to 30 layers, and other deep CNN models may even include more than a few hundred layers.” [0027]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the neural network comprises at least 20 intermediate layers as taught by Xu in order to increase the performance and learning capabilities of the neural network by increasing the number of layers ([0027] of Xu).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of De Man as applied to claims 8 and 12 above and further in view of Grant et al. (US 2016/0302751, October 20, 2016, hereinafter “Grant”).
Regarding claim 23, Schmidt modified by De Man discloses the limitations of claim 12 as stated above but is silent on wherein the X-ray system includes a directly converting detector.
However, Grant teaches, in the same field of endeavor, wherein the X-ray system includes a directly converting detector (“Energy-selective detectors are, for example, quantum-counting detectors or two-layer detectors. A quantum-counting detector is typically a directly-converting detector which converts an incident X-ray quantum directly into an electrical signal by way of a suitable detector material.” [0079]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Schmidt with wherein the X-ray system includes a directly converting detector as taught by Grant since it was known in the art that photon counting detectors are typically directly converting detectors ([0079] of Grant).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793